    Case: 1:15-cr-00013-WAL-GWC Document #: 353 Filed: 05/27/21 Page 1 of 4




                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

UNITED STATES OF AMERICA                  )
                                          )
            v.                            )                Criminal Action No. 2015-0013
                                          )
DAMIAN LANG, SR.,                         )
                                          )
                  Defendant.              )
__________________________________________)

Attorneys:
Rhonda Williams-Henry, Esq.,
St. Croix, U.S.V.I.
        For the United States

Pamela Lynn Colon, Esq.,
St. Croix, U.S.V.I.
        For Defendant

                                MEMORANDUM OPINION

Lewis, District Judge

       THIS MATTER comes before the Court on the “Government’s Motion to Dismiss

Indictment” (Dkt. No. 344) and “Defendant’s Reply to Government’s Motion to Dismiss

Indictment” (Dkt. No. 354). For the reasons that follow, the Court will grant the Government’s

Motion to Dismiss and dismiss the Indictment and the Superseding Indictment in this matter

without prejudice.

                                   I.     BACKGROUND

       On April 8, 2021, the Government filed its Motion to Dismiss, wherein the Government

requests that the Court dismiss the Indictment in this matter. (Dkt. No. 244). 1 The Court makes


1
  The Court notes that a Superseding Indictment has been filed in this matter. (Dkt. No. 313).
Because the proposed Order attached to the Government’s Motion to Dismiss reflects the
Government’s intent to have this matter closed, the Court construes the Motion as one to dismiss
the Indictment and the Superseding Indictment. (Dkt. No. 344-1).
   Case: 1:15-cr-00013-WAL-GWC Document #: 353 Filed: 05/27/21 Page 2 of 4




this request because, after “reconsider[ing] the evidence and other relevant circumstances, the

Government has determined that dismissal is in the best interest of justice.” Id. On the same day

that the Government filed its Motion to Dismiss, Defendant filed his Reply, wherein he

represents that he “has no objection to the Government’s Motion to Dismiss Indictment

provid[ed] that the dismissal is with prejudice.” (Dkt. No. 345).

                         II.    APPLICABLE LEGAL PRINCIPLES

          Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, “[t]he government

may, with leave of court, dismiss an indictment, information, or complaint.” Fed. R. Crim. P.

48(a). The amount of discretion that a court may exercise under Rule 48(a) is limited. See

Rinaldi v. United States, 434 U.S. 22, 29 n.15 (1977); In re Richards, 213 F.3d 773, 786 (3d Cir.

2000). Only in rare circumstances should a court deny a prosecutor’s motion for leave to dismiss

under Rule 48(a). See Richards, 213 F.3d at 786. Indeed, “[a] court is generally required to grant

a prosecutor’s Rule 48(a) motion to dismiss unless dismissal is ‘clearly contrary to manifest

public interest.’” Id. at 787 (quoting United States v. Carrigan, 778 F.2d 1454, 1463 (10th Cir.

1985)).

          Rule 48(a)’s principal purpose is to protect criminal defendants from “prosecutorial

harassment,” which is the “danger that a prosecutor will engage in a cycle of levying and

dismissing charges against a particular defendant.” Id. at 786; see also United States v. Derr, 726

F.2d 617, 619 (10th Cir. 1984) (citing Rinaldi, 434 U.S. at 29 n.15); United States v. Wecht, 2008

WL 65605 at *3 (W.D. Pa. Jan. 4, 2008). Situations in which dismissal would be “clearly

contrary to manifest public interest” include cases “in which the prosecutor appears motivated by

bribery, animus towards the victim, or a desire to attend a social event rather than trial.”

Richards, 213 F.3d at 786 (citing United States v. Hamm, 659 F.2d 624, 630 (5th Cir. 1981)).

                                                 2
   Case: 1:15-cr-00013-WAL-GWC Document #: 353 Filed: 05/27/21 Page 3 of 4




       A presumption of good faith attaches to the government’s decision to seek dismissal

under Rule 48(a). See United States v. Matta, 937 F.2d 567, 568 (11th Cir. 1991); United States

v. Galloway, 2013 WL 4712042, at *2 (D.V.I. Aug. 30, 2013); United States v. Etienne, 2009

WL 1404808 at *2 (D.V.I. May 15, 2009). A defendant can rebut this presumption “by showing

that the prosecution has sought dismissal in bad faith or for reasons contrary to the public

interest; or has failed to sufficiently articulate its reasons for dismissal.” Etienne, 2009 WL

1404808 at *2 (citing Matta, 937 F.2d at 568) (“To overcome the presumption of good faith, the

defendant must show that the initial dismissal was in bad faith, or that the defendant has been

prejudiced in his ability to challenge the prosecutor’s motives because the government failed to

articulate its reasons for the dismissal.”). If a defendant fails to rebut the presumption of good

faith, it is customary for a court to grant the government’s Rule 48(a) motion to dismiss without

prejudice. See, e.g., United States v. Mujahid, 491 F. App’x 859, 860 (9th Cir. 2012) (“A district

court is ‘duty bound’ to grant the government’s Rule 48(a) motion to dismiss an indictment

without prejudice unless ‘it specifically determines that the government is operating in bad faith’

in pursuing the motion.”) (quoting United States v. Hayden, 860 F.2d 1483, 1487 (9th Cir.

1988)); see also United States v. Raineri, 42 F.3d 36, 43 (1st Cir. 1994).

                                      III.    DISCUSSION

       The Court finds that Defendant has failed to rebut the presumption of good faith to which

the Government is entitled in seeking leave to dismiss the Indictment. The Government

represents that it is seeking dismissal of the Indictment because it has determined that doing so

would be in the “best interest of justice” after reconsidering “the evidence and other relevant

circumstances.” (Dkt. No. 344). In response, Defendant simply states that he has no objection to

the Government’s Motion to Dismiss as long as the dismissal is with prejudice. (Dkt. No. 345).

                                                 3
   Case: 1:15-cr-00013-WAL-GWC Document #: 353 Filed: 05/27/21 Page 4 of 4




       Defendant has offered nothing to suggest that the Government is engaging in

prosecutorial gamesmanship, or that its Motion to Dismiss was brought “to obtain improper

tactical advantage or was motivated by a desire to harass” Defendant. See Galloway, 2013 WL

4712042, at *2; Etienne, 2009 WL 1404808 at *3. Nor has Defendant made any showing that the

prosecutor is seeking dismissal in bad faith or without sufficiently articulating the reasons for

dismissal. Galloway, 2013 WL 4712042, at *2. Further, the Court finds that Defendant has

presented nothing which indicates that the Government’s Motion to Dismiss was motivated by

bribery, animus, an improper desire to avoid trial, or any other reason that is “clearly contrary to

manifest public interest.” See Richards, 213 F.3d at 787.

       Because the Court has found that Defendant has failed to rebut the presumption of good

faith, the Court will grant the Government’s Motion to Dismiss without prejudice. See Mujahid,

491 F. App’x at 860; Raineri, 42 F.3d at 43; Matta, 937 F.2d at 568.

                                     IV.     CONCLUSION

       For the reasons discussed above, the Court will grant the Government’s Motion to

Dismiss (Dkt. No. 344) and deny Defendant’s request to dismiss the Indictments with prejudice

(Dkt. No. 345). Accordingly, the Court will dismiss the Indictment and the Superseding

Indictment without prejudice.

       An appropriate Order accompanies this Memorandum Opinion.

Date: May 27, 2021                                   _______/s/_______
                                                     WILMA A. LEWIS
                                                     District Judge




                                                 4
